Rehearing denied October 16, 1917.
Petition for Rehearing.
(167 Pac. 1014.)
On petition for rehearing. Rehearing denied.
Messrs. Lewis & Lewis, for the petition.

Messrs. Baffety & Teach, contra.

Department 2.
Opinion by
Mr. Chief Justice McBride.
Notwithstanding the argument presented by counsel in their able brief upon the petition for rehearing we *120are still satisfied with the original opinion. Counsel’s argument is to the effect that plaintiff’s reply is inconsistent with her complaint and admits at least by implication that she is not the owner of the note and claim sued upon. The pleading is not susceptible to such a construction. The complaint alleges that plaintiff is the owner of the note and claim sued upon by an assignment from her husband. The defendant denies this, and alleges that the note was given as a memorandum of a deposit of $400 made with him for safekeeping by defendant’s husband, and that on March 20, 1913, defendant’s husband had an accounting with him and authorized him to apply $476.41 of money then in his possession to pay the amount of Pennings’ indebtedness to defendant and to apply the balance of the deposit, $23.50, on an account due from Pennings to the Portland Sash & Door Company. By way of reply, and in explanation of this transaction, plaintiff sets up the agreement quoted in the original opinion. There is not a syllable in the reply that admits that Pennings owned the note or claim sued upon here. It simply amounts to a statement that Pennings agreed to turn over to the defendant the money he had borrowed in consideration that defendant would reorganize the Portland Sash & Door Company and give Pennings and his associates stock in the new company; that Pennings performed his part of the contract by executing and delivering a paper purporting to release the debt owing him from Giboni on account of the note and $100 deposit; and that defendant failed to perform his part of the contract. If Pennings himself had sued upon the note, these facts if proved would have avoided the contract of himself and associates had it been set up as a defense, The contract was executory, and the release *121pleaded in the reply was but one step toward the performance of it, which defendant failed to meet by performance on his part, thus leaving it incomplete. The defendant could not refuse to perform his part of it and defend against the note; and, while plaintiff took the note subject to all equities which would defeat a recovery, she also took with it all equities which would have authorized her assignor to recover upon it. The reply is entirely consistent with the claim of ownership made in the complaint.
Counsel for defendant intimates that there are equities in the case that will justify a very technical construction of the pleadings as against the plaintiff, but upon a careful review of the case we are of the opinion that the verdict not only accords with the law and the testimony but with abstract justice as well.
We adhere to the original opinion, and the petition for rehearing is denied. Rehearing Denied.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur; Mr. Justice Harris not sitting.